PER CURIAM.
We reverse the partial summary judgment of foreclosure of an equitable lien. On remand, we direct the trial court to first resolve the issues raised by the Rup-perts in their affirmative defenses before entering judgment.
We note that generally this court will not accept jurisdiction over “piecemeal appeals.” See Flinn v. Flinn, 68 So.3d 424, 425 (Fla. 4th DCA 2011) (dismissing appeal when party appealed the resolution of one count of a multi-count complaint, and the appealed count was interrelated with the pending counts). We review the summary judgment in this case because it may not be possible to correct the error after the disposition of the entire case. See Fisher v. Tanglewood at Suntree Country Club Condo. Ass’n, 669 So.2d 1050, 1051 (Fla. 5th DCA 1995) (“Although this permits piecemeal review, it is the only way to correct an erroneous ruling that may not be subject to correction at a later date.”).

Reversed and remanded with instructions.

STEVENSON, GROSS and CIKLIN, JJ., concur.